Citation Nr: 0013714	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-14 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
residuals of shell concussion to include serous otitis, 
defective hearing, tinnitus, vertigo, dizziness, nausea and 
vestibular dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to August 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2. Board decisions denied the veteran's claim for service 
connection for residuals of shell concussion in May 1980, 
June 1981, September 1982, June 1984, September 1990 and 
August 1996.

3.  The evidence received since the August 1996 decision 
includes evidence, which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of shell concussion.

4.  The evidence of record includes medical diagnoses, 
competent evidence of inservice incurrence, and medical 
evidence of continuity of symptomatology shortly after the 
veteran's discharge.



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for residuals of shell concussion has 
been submitted, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a)(1999).

2.  The claim for service connection for residuals of shell 
concussion is well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.3303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Symptoms, not treatment are the essence of any 
evidence of continuity of symptomatology, and in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology is permissible.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
38 U.S.C.A. §§ 7103, 7104.  The Board's August 1996 decision 
is final.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet App 203 (1999).  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet App 209 (1999) 
(stating that, after Hodge, new and material evidence may be 
presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters.  According to VA regulation, 
"new and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Evans, 9 Vet. App. at 283; but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled.  Id.

The evidence of record at the time of the August 1996 Board 
decision included the veteran's service medical records which 
were silent for any complaints, findings, treatment or 
diagnoses for any residuals of shell concussion and copies of 
daily sick reports from March to July 1945.  Also of record 
were numerous statements from the veteran, his family 
members, friends and fellow servicemen and transcripts of the 
veteran's personal hearings at the RO in December 1980, March 
1982, June 1983 and July 1993.  These statements averred that 
the concussive injury occurred in service and that the 
veteran received treatment for residuals as early as 1945.  
One June 1979 statement was signed by a serviceman who had 
been a medic with the veteran's unit and stated that he 
treated the veteran after his concussive injury.  Post 
service private and VA medical records were also of record, 
as were a November 1980 polygraph report and Social Security 
Administration decision.  The polygraph report was considered 
overall truthful concerning the veteran's belief that his 
disabilities were due to a service concussive injury.  The 
SSA decision awarded the veteran disability benefits as a 
result of his vestibular dysfunction.  A February 1949 VA 
compensation examination shows no complaints, findings or 
diagnoses regarding shell concussion residuals.  Treatment 
records first indicate symptoms in 1976 and the veteran filed 
his initial claim for the issue in 1979.  A March 1982 letter 
from Walter Johnson, M.D., indicates that he treated the 
veteran from approximately September 1945 through 1947 for 
concussion and hearing loss.  No treatment records were 
available from this period.  

Evidence added to the record since the August 1996 Board 
decision includes further treatment records, dated to January 
1999, a copy of a May 1996 Department of Defense decision, 
personal statements and a transcript of the January 1999 
personal hearing.  However, the veteran's testimony as well 
as the personal statements are cumulative of earlier 
testimony and statements and the treatment records only 
indicate ongoing treatment for his established disabilities 
and do not provide opinions regarding any etiological link 
between the veteran's in service injury and his current 
disabilities.

The only pertinent evidence submitted subsequent to the 
August 1996 decision, which is neither cumulative nor 
redundant of evidence previously submitted, is the May 1996 
Department of Defense decision correcting the veteran's 
military records and awarding him the Purple Heart for, in 
pertinent part, a shell concussion sustained in action on 
February 1, 1945.  The Board finds that this evidence bears 
directly and substantially upon the specific matter under 
consideration, and, in connection with evidence previously 
assembled, it is so significant that it must be considered to 
decide fairly the merits of the claim for service connection 
for residuals of shell concussion.  The Board, therefore, 
must conclude that the May 1996 Department of Defense 
decision constitutes new and material evidence and that the 
issue of entitlement to residuals of shell concussion is 
reopened.  

Having determined that the veteran has submitted new and 
material evidence to reopen his claim, the Board must now 
consider whether the claim is well grounded. 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

In this regard, the veteran presently has documented medical 
evidence of a bilateral sensorineural hearing loss, tinnitus, 
and vestibular dysfunction so as to cause dizziness and 
nausea, and he possibly has other pathology affecting his 
hearing and balance.  He has submitted documents in the form 
of a correction of his military records to indicate a shell 
concussion injury in service in February 1945.  Finally, 
there are medical statements in the record that suggest a 
possible connection between the in service injuries and 
present disabilities.  "The standard of proof affirmed in 
Epps emphasizes that a well-grounded claim need only be 
"plausible" or "capable of substantiation," and that 
'[s]uch a claim need not be conclusive but only possible."  
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  
Therefore, the Board finds this claim to be well grounded.



ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for residuals of 
shell concussion to include serous otitis, defective hearing, 
tinnitus, vertigo, dizziness, nausea and vestibular 
dysfunction is reopened, and having found the claim to be 
well-grounded, is subject to the provisions set forth in 
following remand portion of this decision.


REMAND

The Board has jurisdiction of all parts of the new and 
material evidence analysis in cases such as the present one.  
However, if the RO initially found no new and material 
evidence to reopen and the Board finds that such new and 
material evidence has in fact been received (thus reopening 
the claim) and finds the claim to be well-grounded, then the 
case must be remanded to the RO a de novo review of the 
entire record unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, with a well-grounded claim arises the duty to assist 
the veteran.  38 U.S.C.A. § 5107(a).  Although the RO has 
taken certain actions to assist the veteran, in view of the 
need for a de novo review by the RO, and some evidence of 
continuity of symptomatology the Board believes that the 
veteran should be provided a VA examination to evaluate his 
disability and offer an opinion regarding the medical 
evidence.  The Court has held that, under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the following 
action::

1.  The RO should afford the veteran an 
ENT examination, to include audiological 
testing, to determine the nature and 
extent of any otological disability and 
hearing loss present.  The claims folder 
must be made available to the 
otolaryngologist for review prior to the 
examination.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The examiner 
is asked to offer an opinion as to the 
likelihood of any relationship between 
the veteran's inservice concussive 
injury, post-discharge treatment and any 
current otological disability present. If 
the examiner is unable to render such an 
opinion, the report should so state.  Any 
opinion offered should be supported by a 
complete rationale.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

2. Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's claim for 
service connection for residuals of shell 
concussion.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

